Title: To George Washington from John Jay, 19 September 1796
From: Jay, John
To: Washington, George


        
          Dear Sir
          New York 19 Septr 1796
        
        It occurs to me that it may not be perfectly prudent to say that we are never to expect Favors from a nation, for that assertion seems to imply that nations always are, or always ought to be moved only by interested motives. It is true that disinterested Favors are so rare, that on that account they are not to be expected between nations; and if that Sentiment turned on that Reason vizt their being so uncommon, the assertion would then be so limited by that Reason, as not to be liable to misconstruction—I think it would be more safe to omit the word expected, and retain only the words not to be calculated upon, which appear to me to be quite sufficient—Permit me to submit this to your Consideration and believe me to be with perfect Respect Esteem & attachment Dear Sir your obliged & obt Servt
        
          John Jay
        
      